The practice in this state, when a new trial is granted, does not require a retrial of the issues in which there was no error committed, if these issues can be separated from the ones in which the errors occurred. That part of a verdict which is good is preserved, and the part which is bad is destroyed. "The general principle of the correction of errors which occur in judicial proceedings, preserves, as far as possible, what is good, and destroys only what is erroneous when the latter can be severed from the former, and destroys no more of the good than is necessary in the process of rectification." Lisbon v. Lyman, 49 N.H. 553, 583; Piper v. Railroad,75 N.H. 435, 446; McBride v. Huckins, 76 N.H. 206, 213; Doody v. Railroad,77 N.H. 161, 166. The error in the trial of the case related to the issue that Lizotte's employment brought him within the provisions of the employers' liability statute. Hence this issue must be retried. The extent to which such trial necessarily involves other issues in the case is a question of fact which has been found by the trial court, without exception to the sufficiency of the evidence. The defendants in support of their motion rely upon the statute, "Whenever a new trial is granted, the action shall be brought forward on the docket of the court, and shall be tried as if no judgment had been rendered therein." P. S., c. 230, s. 5. It does not appear that this case had been stricken from the docket of the superior court or that the direction of the supreme court, — judgment for defendants — had been entered thereon. But assuming that this had been done, or that the order of the supreme court was equivalent to such entry, striking off the entry of judgment will leave the case to be tried as if no judgment had been entered. The statute does not require the case to be tried as if no trial had been had, as the defendants apparently construe it, but leaves the case after the judgment is vacated to stand as if the error had been discovered before the judgment was ordered.
Former result affirmed.
PEASLEE, J., did not sit: the others concurred. *Page 571